Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed December 27, 2021.
Claims 1, 11, and 20 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harm et al. (US Publication 2011/0041140 A1) in further view of McKenzie et al. (US Publication 20160055140A1).
Regarding claim 1, Harm teaches a non-transitory processor-readable medium including instructions executable by one or more processors, and when executed operable for: 
(The macros can be stored and executed from a macro server sub-system … the user may manually select the macro to be run ... The macro may have other commands ... (e.g., INSERT_ROW))([0003], [0125] and [0166]);
determining that … the client-side spreadsheet have been associated with the custom action (External events 105 may include a variety of events for triggering the execution of a macro ... For spreadsheet applications, conditions that may be use used for triggering events include the value of a particular spreadsheet cell, whether a cell's value has changed, the number of rows or columns of actual data in the spreadsheet, the spreadsheet's author, the spreadsheet's size, etc.)([0041] and [0043]; custom actions (i.e. macros) are associated with spreadsheets); 
receiving input into … fields, resulting in received input (if the user types “hello” into cell A1 of a spreadsheet)([0121]); and 
in response to the receiving of the input into … fields, incorporating the received input into one or more input payloads for input into server-side business logic for implementing the custom action (a macro server sub-system 202 provides a location for saving macro code in a persistent manner in a script information storage data store 206 … A command may be sent to the spreadsheet server, with a command ID that means “set range”, a value of “hello”, a row of 0, a column of 0, and a sheet-ID of 0 (e.g., if it is the first sheet))([0059] and [0121]; entering in a value into a cell of a spreadsheet results in a command which triggers execution of a macro on a macro server).
Although Harm discloses that changes in fields of a spreadsheet triggers implementation of a macro (conditions that may be use used for triggering events include the value of a particular spreadsheet cell, whether a cell's value has changed)([0043]). Harm differs from the claim in that Harm fails to explicitly teach the fields are associated with the custom action. However, associating fields with a custom action (i.e. macro) on a server system is taught by McKenzie (Referring next to FIG. 6, a block diagram illustrating how multiple functions may be incorporated into a single client template … an end user may have each set handled by different calculations and macros ... The expert may define macros or other functions to be called on these events, such as what macro functions to run to process the input data that has been received ... a macro may be called once the expert spreadsheet has been launched and the input data for a work item has been injected into the spreadsheet … the client template and/or the expert template may be stored on an intermediary server)([0083], [0092], [0096], and [0103]; an expert associates macros with fields). The examiner notes both Harm and McKenzie teach implementations of custom macro actions. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the macros of Harm to include the associating of McKenzie such that fields of spreadsheets are associated with macros. One would be motivated to make such a combination to provide the advantage of facilitating an execution of the embedded instructions on the spreadsheets.
Regarding claim 2, Harm-McKenzie teach the non-transitory processor-readable medium of claim 1, further including implementing the server-side business logic via one or more web services (Harm - services on other sub-systems may include anything that the macro accesses to get information, including ... third-party services (e.g., from commercial on-line stores or auction sites, weather sites, and the like))([0027]).
Regarding claim 3, Harm-McKenzie teach the non-transitory processor-readable medium of claim 2, wherein the server-side business logic specifies one or more custom actions to be implemented via the one or more web services (Harm - some third-party participants of the event registry may use various web services (e.g., “SOAP”) for many external API calls)([0116]).
Regarding claim 4, Harm-McKenzie teach the non-transitory processor-readable medium of claim 3, wherein the one or more custom actions include launching a server-side process-based software application (Harm - The wrapped services 210 may include all of the relevant services that the macro server sub-system 202 may serve, for example, to consumers of wrapped services related to macro execution ... The types of wrapped services 210 that may be created include, for example, capability-wrapped instances of spreadsheet applications, calendar applications and so on. This Java object may be inserted into the execution scope ... For example, JavaScript code such as: var doc=google.spreadsheets.getActiveSpreadsheet( ))([0060], [0069], and [0070]; an exemplary macro launches google spreadsheets which is a server based software application).
Regarding claim 5, Harm-McKenzie teach the non-transitory processor-readable medium of claim 4, wherein the server-side process-based software application includes implementation of an approval process (Harm - A determination is made at step 406 whether the user has provided authorization to execute the macro)([0146]).
Regarding claim 6, Harm-McKenzie teach the non-transitory processor-readable medium of claim 2, further including using a client-side spreadsheet add-in to package and submit one or values in the one or more fields as one or more input parameters to the one or more web services (Harm - FIG. 6 shows an example screen shot of a macro construction system 600. A user may use the system, for instance, to establish parameters and rules for macros which may subsequently execute)([0174]; Figure 6 – an exemplary client interface used to define/package a macro including input parameter is shown).
Regarding claim 7, Harm-McKenzie teach the non-transitory processor-readable medium of claim 6, further including:
invoking the server-side business logic by submitting the one or more input parameters to the one or more web services (Harm - The process 300 in this example begins at box 302, where a command to run a macro is received. The command may be the result of an external event 105, as described with respect to FIG. 1, or the user may manually select the macro to be run)([0125]), and 
displaying one or more indications of results of processing by the server-side business logic after the server-side business logic completes operations in response to receipt of the one or more input (Harm - The results of executing the macro may be provided to the application that is running on the client computer)([0030]).
Regarding method claims 11-17, the claims generally correspond to medium claims 1-7, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational. 
Regarding apparatus claim 20, the claims generally correspond to medium claim 1, and recite similar features in apparatus form; therefore, the claim is rejected under similar rational. 

Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harm, McKenzie, and in further view of “Apply Excel VBA macro to all highlighted cells” (publically accessible January 23, 2014); hereinafter referred to as Apply.
Regarding claim 8, Harm-McKenzie teach the non-transitory processor-readable medium as applied above, wherein data is submitted as input into web services implementing custom actions (Harm - open an existing spreadsheet (e.g., a spreadsheet called “MyOtherDoc”) and copy the value of cell A1 from the current spreadsheet to cell B2 of the new spreadsheet)([0070]). Harm-McKenzie differs from the claim in that Harm-McKenzie fails to explicitly teach selecting multiple rows and submitting data in the multiple rows to implement a custom action. However, selecting multiple rows and submitting data in the multiple rows to implement a macro is taught by Apply (Is there a way I can further tweak it to get my macro to apply the changes to the rows of all selected cells so that the user can make changes to rows in bulk ... Maybe this is what you're after?)(pages 1 and 2; the sample code depicts utilizing data in multiple selected rows in execution of a macro). The examiner notes Harm, McKenzie, and Apply teach implementations of custom macro actions. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the macros of Harm-McKenzie to include the selecting and submitting of 
Regarding claim 9, Harm-McKenzie-Apply teach the non-transitory processor-readable medium of claim 8, further including providing a second user option to simultaneously mark plural rows for use with a custom action of the one or more custom actions (Apply - Like if they Ctrl+click multiple cells and then apply this formatting macro to the cells)(page 2).
Regarding claim 10, Harm-McKenzie-Apply teach the non-transitory processor-readable medium of claim 8, further including automatically marking a row of the client-side spreadsheet for use with a specific custom action based upon one or more properties of a field that a user selects to perform data entry (Harm - The macro trigger data area 602, as depicted in this example, includes a property field 608, an activity field 610, and a parameters field 611 ... Potential values that the user may enter or select in the parameter field 611 may include, for example, sizes, colors, dollar amounts, time periods, language, gender or just about any quantitative or qualitative value that is appropriate for the particular application)([0178]; selectable parameters to determine if an object is used in a macro include properties of a field (e.g. color, size, etc.)).
Regarding method claims 18-19, the claims generally correspond to medium claims 8-10, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational. 

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Regarding claims 1, 11, and 20, the applicant argues the combination of Harm and Newman fails to teach “creating one or more fields in a client-side spreadsheet in response to user selection of a user interface control associated with a custom action that is implemented on a server system” and “in response to the receiving of the input into the one or more fields, incorporating the received input into one or more input payloads for input into server-side business logic for implementing the custom action”; the examiner respectfully disagrees.
As noted previously, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is a “bedrock principle” that “the claims of the patent define the invention to which the patentee is entitled the rights to exclude.” Innova, 381 F.3d at 1115; see also Vitronics, 90 F.3d at 1582 (“we look at the words of the claims themselves ... to define the scope of the patented invention”); Markman, 52 F.3d at 980 (“The written description part of the specification itself does not delimited the right to exclude. That is the function of the claims.”). As such the words of the claims “are generally given their ordinary customary meaning.” Vitronics, 90 F.3d at 1582; also see Ferguson Beauregard/Logic Controls v. Mega Sys., LLC, 350 F.3d 1327, 1338 (Fed. Cir, 2003)(claim terms “are examined though the viewing glass of person skilled in the art”). It would have been obvious to one of ordinary in the skill in the art to interpret a “custom action” is any action or set of actions (i.e. a macro).
Harm discloses of a custom action (i.e. macro) which is implemented on a server system “The macros can be stored and executed from a macro server sub-system” ([0003]). In particular, Harm discloses of creating fields in a client side spreadsheet (e.g. inserting row fields) in response to user selection of the macro “the user may manually select the macro to be run ... The macro may have other commands ... (e.g., INSERT_ROW)” ([0125] and [0166]). Harm further discloses input into fields (e.g. “hello” into a cell) “if the user types “hello” into cell A1 of a spreadsheet” ([0121]) and in response incorporating the received input into command payloads for input into server business logic (i.e. “a macro server sub-system 202 provides a location for saving macro code in a persistent manner in a script information storage data store 206 … A command may be sent to the spreadsheet server, with a command ID that means “set range”, a value of “hello”, a row of 0, a column of 0, and a sheet-ID of 0 (e.g., if it is the first sheet)” ([0059] and [0121]; entering in a value into a cell of a spreadsheet results in a command which triggers execution of a macro on a macro server).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for implementing custom actions. 
7426688B2
9286342B1
20020129054A1
20030195762A1
20130179764A1
20140136936A1
20140136937A1
20150193421A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145